Title: To Benjamin Franklin from the Comte de Sarsfield, 23 June 1779
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


mercredi 23 Juin [1779]
M De sarsfield Envoie Savoir des Nouvelles de Monsieur franklin et le prier de lui faire Lhonneur de diner demain chez lui avec Made la duchesse d’Enville. Elle n’est a paris que pour fort peu de Jours et Monsieur franklin aura peu d’occasions de la voir parce qu’elle y est Sans Sa maison.
 
Addressed: A Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats / Reunis d’Amerique / A Passy
